Citation Nr: 0308558	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  95-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an increased evaluation for right elbow 
epicondylitis with myofascial pain syndrome, currently 
rated as 10 percent disabling.

2.	Entitlement to an increased evaluation for left elbow 
epicondylitis with myofascial pain syndrome, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to June 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing on December 11, 2000 
before the undersigned Veterans Law Judge and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

This case was previously remanded by the Board for additional 
development in April 2001.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.	The veteran's bilateral elbow epicondylitis is 
manifested by pain, fatigability, and limitation of 
function.  There is complete or nearly complete range of 
motion in each elbow, and no weakness or neurological 
deficit in either elbow.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's right elbow epicondylitis with 
myofascial pain syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5003, 5024, 5206, 5207 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's left elbow epicondylitis with 
myofascial pain syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5003, 5024, 5206, 5207 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The March 1995 Statement of the Case (SOC), and the October 
1998, April 2000, and November 2002 Supplemental Statements 
of the Case (SSOCs), advised the veteran of the laws and 
regulations pertaining to an increased rating claim for her 
bilateral elbow disability.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that she was entitled to a 10 percent rating for 
epicondylitis of the right elbow and epicondylitis of the 
left elbow based on the rating criteria and that she did not 
meet the criteria for the next higher rating.  The RO sent 
the veteran a letter dated in May 2001 informing her of what 
evidence the VA had, and what evidence would be needed for a 
higher rating, as well as informing her of her 
responsibilities to provide information and evidence.  The 
letter also informed her what evidence the VA would obtain.  
The veteran was sent a second letter dated in September 2002 
also informing her of what she needed to do and what the RO 
would do.  The RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran was 
provided VA examinations for her bilateral elbow disability 
back in August 1994, December 1995, July 1997, March 2000, 
and May 2002.  There is no indication that there is any 
additional evidence available.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased evaluation for bilateral elbow epicondylitis 
with myofascial pain syndrome.

Service medical records reflect that the veteran complained 
of pain in her elbows while in service and was treated 
repeatedly.  The diagnoses in service included chronic 
bilateral epicondylitis.  The pain is noted on her separation 
examination dated in June 1994.  In January 1995 service 
connection was granted for bilateral elbow epicondylitis and 
a 10 percent disability rating was assigned for each elbow.  
The veteran appealed, seeking a higher rating.

The veteran underwent a VA examination in August 1994.  The 
veteran complained of pain in her elbows, specifically after 
use.  She stated she had been treated with anti-inflammatory 
drugs, physical therapy, cortisone injections, and elbow 
cuffs and splints with no improvement.  The examiner noted 
that both elbows were without swelling, erythema, or 
ecchymosis.  There was full range of motion of both elbows 
with flexion to 160 degrees, extension to 0 degrees, and 
supination and pronation to 90 degrees, all ranges of motion 
bilateral.  The diagnosis was bilateral elbow epicondylitis 
of many years duration with chronic pain.

The veteran testified at a personal hearing at the RO in July 
1995.  She testified that her elbow pain severely limited her 
activities including driving, typing, lifting, and writing.  
She testified that he was not able to grasp or hold items in 
her hands for more than a few minutes at a time.

Another VA examination was performed in December 1995.  This 
examiner again noted a full range of motion of the elbows, 
and noted that strength testing of the wrists and arm muscles 
showed no loss of strength.  Her grip strength was good 
although she complained of additional pain after the 
examination.  The examiner noted that this pain was not 
objectively appreciated.  The examiner also tested for 
neurological disability.  Sensation was normal in the hands, 
elbows, and forearms.  The neurological examination was 
normal and there was no evidence of neuropathy, myelopathy, 
radiculopathy, arthritis, or other joint inflammatory 
condition.

A VA examination performed in July 1997 confirmed the 
findings of the previous examinations.  At that time the 
veteran complained of pain in her elbows that was interfering 
with driving, sleeping, typing, and lifting.  The range of 
motion of the elbows was 180 degrees bilaterally with no 
pain.  Grip strength was 5/5.  Radial and ulnar nerve pulses 
were +2 bilaterally.  There was some pain in the fingers of 
the left hand and there was good circulation to the fingers.  
The diagnosis was again bilateral epicondylitis and bilateral 
forearm pain.

The veteran underwent another VA examination in March 2000.  
She told the examiner that she was continuing to have pain in 
her elbows and that the pain affects many activities 
including driving a stick-shift car, typing, cleaning, or 
pushing a swing, because she could only use her arms for 5 or 
10 minutes before the pain would set in.  She reported no 
numbness, no tingling, no swelling, and no weakness in her 
forearms.  On examination there was full, painless range of 
motion of both elbows.  Both wrists and all fingers also had 
full, painless range of motion.  There was no tenderness, no 
erythema, and no soft tissue swelling.  Muscle strength was 
5/5 and there was no muscle atrophy.  There was no sensory 
abnormality.  The diagnosis was myofascial pain syndrome of 
the bilateral arms with moderate functional impairment.

The veteran testified at a Travel Board hearing in December 
2000.  She testified that the pain was limiting her 
activities such as lifting her children, typing, writing, or 
using a computer.  She testified that she had been treated 
regularly with drugs, therapy, and elbow splints.

The record contains VA treatment notes dated from July 1994 
to July 2002.  These treatment notes show consistent 
complains of pain in her elbows, with some limited relief.  
An evaluation performed in November 2000 indicated full range 
of motion and normal neurological testing of the  wrists, 
elbows, and fingers with a negative Tinel's and Phalen's 
signs.  The veteran underwent electrodiagnostic testing for 
neurological disability in her left elbow, wrist, and 
fingers, in January 2001 and the findings were normal.  A 
treatment note dated in October 2001 indicates that the 
veteran was not complaining of pain in her elbows at that 
time, and a note date in July 2002 indicates that the pain 
has lessened somewhat and the veteran attributes this to 
reduced stress.  

The veteran underwent her most recent VA examination in May 
2002.  She complained of bilateral intermittent sharp pains 
in her elbows with overwork such as typing or cleaning house.  
She indicated that she was not taking any medication for this 
pain.  The examiner noted there was no weakness but there was 
increased fatigability with repeated manual work.  The range 
of motion of both elbows was from 0 to 140 degrees, with no 
weakness exhibited.  There was mild tendon tenderness 
bilaterally.  The wrists had a full range of motion 
bilaterally.  There were negative Tinel's and Phalen's signs.  
The diagnosis was bilateral elbow tenosynovitis, with 
myofascial pain syndrome.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will consider all evidence of 
record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).

There is no Diagnostic Code specifically applicable to rating 
epicondylitis of the elbow.  The veteran's disability however 
is similar to tenosynovitis of the elbow and, in fact, the 
most recent VA examination indicated tenosynovitis as the 
proper diagnosis.  The veteran's primary symptom is pain on 
use with no evidence of neurological impairment.  Therefore, 
this disability is best rated by analogy to tenosynovitis.  
Id. 

Diagnostic code 5024 applies for tenosynovitis.  
Tenosynovitis is to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, DC 5021 (2002).  Degenerative arthritis will be 
rated based on limitation of motion of the affected part.  
38 C.F.R. § 4.71a, DC 5003 (2002).

Limitation of motion of the elbow is rated under Diagnostic 
Codes 5206 and 5207.  Diagnostic Code 5206 authorizes a 0 
percent rating for flexion limited to 100 degrees, a 10 
percent rating for flexion limited to 100 degrees, and for a 
rating in excess of 10 percent, flexion must be limited to 90 
degrees or less.  38 C.F.R. § 4.71a, DC 5206 (2002).  
Diagnostic Code 5207 authorizes a 10 percent rating for 
extension limited to 45 degrees and requires extension 
limited to 75 degrees or more in order for a rating higher 
than 10 percent to be warranted.  38 C.F.R. § 4.71a, DC 5207 
(2002).  

Complete range of motion of the elbow is from 0 to 145 
degrees flexion.  See 38 C.F.R. § 4.71, Plate I (2002).  
There is no evidence of a compensable limitation of motion of 
either elbow.  The VA examinations have consistently found 
that there is a full or nearly full range of painless motion 
of the elbows.  The VA treatment notes do not indicate any 
complaints regarding limitation of motion of the elbows, and 
the veteran did not testify as to any limitation of motion of 
the elbows.  Based on the above, the Board finds that a 
rating in excess of 10 percent is not warranted for either 
right or left elbow epicondylitis based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, 5024, 5206, 5207 (2002).  

The Board has examined all other diagnostic codes pertinent 
to the elbow.  There was no evidence of ankylosis of the 
elbows.  Consequently, Diagnostic Code 5205 is not for 
application.  There is also no evidence impairment of the 
flail joint or any disability or impairment of the ulna or 
radius.  Consequently, Diagnostic Codes 5209, 5210, 5211, and 
5112 are not for application.  There is no evidence of 
impairment of supination or pronation.  Therefore Diagnostic 
Code 5213 does not apply.  Additionally, the Ratings Schedule 
authorizes a separate rating for any impaired finger 
movements due to muscle or nerve injury.   In this case, 
there is no evidence of any impaired finger movements and no 
evidence of nerve injury.  The veteran has had negative 
neurological testing including an electrodiagnostic test of 
the nerves in her left forearm, and negative Tinel's and 
Phalen's signs.  Additionally, there is no loss of sensation 
in the hands or fingers.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's elbows.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in her elbows and fatigability after short 
use.  The veteran has complained of difficulty writing, 
lifting, driving, typing, cleaning, or using a computer.  The 
pain does appear to have lessened somewhat recently.  The 
Board finds the veteran's testimony regarding her pain to be 
credible.  However, given that the veteran does not have a 
compensable limitation of motion of her elbows, no swelling, 
no weakness or loss of strength, and no neurological 
disability, the Board finds that the pain and loss of 
function does not more closely approximate the criteria for a 
higher rating than the current 10 percent.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002), DeLuca, 8 Vet. App. 202.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating higher than 10 percent.


ORDER

Entitlement to an increased evaluation for right elbow 
epicondylitis with myofascial pain syndrome, currently rated 
as 10 percent disabling, is denied.

Entitlement to an increased evaluation for left elbow 
epicondylitis with myofascial pain syndrome, currently rated 
as 10 percent disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

